—Order, Supreme Court, New York County (Peter Tom, J.), entered May 13, 1993, which granted defendant’s motion for a protective order, to the extent of striking item 15 and modifying item 14 of plaintiff’s interrogatories, and which directed defendant-appellant to answer the balance of plaintiff’s interrogatories within 30 days from the date of the order, unanimously affirmed, with costs.
We find no abuse of discretion in the court’s balanced disposition. Concur — Ellerin, J. P., Ross, Rubin and Kassal, JJ.